TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00104-CV



                                        P. Robinson, Appellant

                                                    v.

          J. Hargrove; Housing Authority for the City of Austin; C. Richie; R. Moya;
                        N. Garza; S. Gallo and J. Ewbank, Appellees


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
              NO. 98-13244, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Parisrice Robinson and appellees J. Hargrove, the Housing Authority for the City

of Austin, C. Richie, R. Moya, N. Garza, S. Gallo, and J. Ewbank have filed a joint motion for dismissal,

informing this Court that all matters of dispute between the parties have been settled. The parties request

this Court to dismiss this appeal with prejudice. We grant the motion and dismiss the appeal with prejudice.

See Tex. R. App. P. 42.1(a)(1).




                                                 Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion
Filed: February 13, 2003